Citation Nr: 1206086	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of vision for purposes of accrued benefits.  

2.  Entitlement to a special monthly pension for purposes of accrued benefits.  

3.  Entitlement to non-service-connected death pension benefits.

4.  Entitlement to service-connection for the cause of the Veteran's death.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961.  He died in December 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the RO in Milwaukee, Wisconsin.  Jurisdiction remains with the RO in Chicago, Illinois.

The issue of entitlement to service-connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 2011, prior to the promulgation of a decision in the current appeal, the Appellant asked that her claim regarding entitlement to non-service connected death pension benefits be withdrawn from appellate review.  

2.  In September 2005, the Veteran applied for entitlement to benefits under 38 U.S.C.A. § 1151 for loss of vision due to surgery at a VA facility; however, the claim was denied in April 2006; and, the Veteran did not perfect an appeal. 

3.  In April 2007, the Veteran applied for entitlement to a special monthly pension which was denied on the date of his death in December 2007.  

4.  The appellant filed a claim for accrued benefits within 1 year following the Veteran's death. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to non-service connected death pension benefits have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011).  

2.  The criteria for an award of accrued benefits, based on a claim of entitlement to benefits under 38 U.S.C.A. § 1151 for loss of vision due to surgery at a VA facility, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5121, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 20.202, 20.302, 3.1000 (2011).

3.  The criteria for an award of accrued benefits, based on a claim of entitlement to a special monthly pension, have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.102, 3.1000 (2011).



(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

An appellant may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2011).  When an appellant does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2011).  

At a hearing before the Board in September 2011, the Appellant, through her representative, asked that her appeal for entitlement to non-service connected death pension benefits be withdrawn from appellate review.  Specifically, her representative was asked if it was indicated that the appellant would be withdrawing the issue of entitlement to death pension benefits.  The representative responded, "[T]hat's correct."  Transcript [T.] page 2.  The representative further explained that the appellant acknowledged that the Veteran's active duty service did not meet the requirements for death pension benefits.  T. page 3.  The Board finds that the appellant's representative's statement indicating her intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  

A reasonable reading of this request is that the appellant desires to withdraw her claim for entitlement to death pension benefits.  In view of her expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue; and, as such, the appeal is dismissed.  


Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, the VCAA notice requirements for accrued benefits were fulfilled in a letter sent to the appellant in May 2011.  Although the May 2011 notice letter did not provide notice with respect to items (1) and (2), above, as  required by Hupp, the Board notes that the appellant has actual knowledge of the fact that the Veteran was not granted service connection for any disabilities or benefits for the other claims that he filed, prior to his death.  Specifically, at the hearing before the Board, her representative reported that the Veteran filed a claim for a § 1151 for blindness due to negligent treatment at VA medical center, and did not perfect an appeal regarding the issue.  T. page 3.  Further, a review of the file reveals that, in June 2007, the appellant herself submitted additional evidence and signed the Veteran's VCAA notice response regarding his claim for special monthly pension, for which he was denied on the date of his death in December 2011.  Hence, the appellant has not been prejudiced by VA's failure to provide a complete Hupp notice, and no further notice is in order.  

Further, as will be discussed below, the outcome of the accrued benefits claims is dispositive.  There is no legal entitlement to either accrued benefit claim as a matter of law.  Application of the provisions of the VCAA was not necessarily warranted.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records and other relevant records provided by the appellant, with the claims file.  Further, the appellant was provided an opportunity for a hearing before the Board in September 2011.  As there are no benefits that the Veteran was owed at the time of his death, no accrued benefits are warranted and there is no basis under the circumstances of this case for VA to afford the appellant a medical opinion under 38 U.S.C.A. § 5103A(d), regarding the accrued benefits claim. 

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the accrued benefits claim that has not been obtained.  Note, the appellant's concerns regarding existing evidence for the cause of death claim is addressed in the Remand section below. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Accrued Benefits

Regarding entitlement to accrued benefits, under applicable law, a surviving spouse may receive periodic monthly payments to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death (hereinafter in this section and section 5122 of this title referred to as "accrued benefits") and due and unpaid.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011).  As an initial matter, the Board notes that a claim for accrued benefits must be filed within one year of the Veteran's death.  38 C.F.R. § 3.1000(c).  Here, the appellant filed a claim for accrued benefits in January 2008, which was within one year of the Veteran's death.  

At the time of his death, the Veteran was not service connected for any disabilities.  However, prior to his death, he had filed a claim for benefits under 38 U.S.C.A. § 1151 for blindness due to negligent treatment at VA medical center in 2004 through 2005.  The claim was denied in April 2006.  The Veteran filed a Notice of Disagreement in June 2006.  A Statement of the Case was issued in March 2007.  The Veteran did not file a substantive appeal within the applicable appeal period.  38 C.F.R. §§ 20.202, 20.302.  Therefore, as the § 1151 benefits were not granted, there are no accrued benefits to be awarded to the Appellant regarding the Veteran's loss of vision. 

The Board has also considered whether accrued benefits are due regarding a claim for a special monthly pension.  The Veteran filed a claim for a special monthly pension in April 2007.  A rating decision denying that claim was rendered on the date of the Veteran's death, in December 2007.  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).  The date of a determination by the Agency of Original Jurisdiction is the date of the notification letter that is mailed to the claimant.  38 C.F.R. § 20.302(a).  The determination becomes final if a notice of disagreement is not filed within one year of the date of the notification letter.  Id.  Here, the Veteran was not notified of the determination prior to his death.  The claim was pending at the time of his death; and, hence, there is a potential for an accrued benefit.

The Board has considered whether the Veteran was entitled to a special monthly pension and concludes that he was not.  Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the veteran's willful misconduct.
38 C.F.R. § 3.3 provides that basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.1(e) & (f), 3.3(a)(3).

In this case, the Veteran had active service for more than 90 days but did not serve during a period of war.  38 C.F.R. § 3.2(f).  Under 38 C.F.R. § 3.2 (f), the Vietnam era period of war included the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period.  (Emphasis added).  The period of war also included the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.   Id., see also 38 U.S.C.A. 101(29).  In this case, although the Veteran had service until July 1961, he did not have service in the Republic of Vietnam.  Therefore, he did not have qualifying wartime service.  The appellant does not contend otherwise.  Indeed, at her hearing before the Board, her representative acknowledged that the Veteran did not have qualifying war service for the award of the death pension addressed in the section above.  T. page 3.  

Because the Veteran did not have qualifying war service, he would not have been entitled to a special monthly pension as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  

As the Veteran was not entitled to any service connected benefits or other benefits including entitlement to benefits under 38 U.S.C.A. § 1151 or a special monthly pension at the time of his death, accrued benefits are not warranted.  Therefore, the appellant's claims for accrued benefits must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.




ORDER

The claim of entitlement to non-service connected death pension benefits is dismissed without prejudice.  

The claim for accrued benefits based on entitlement to relief under 38 U.S.C.A. § 1151 for blindness due to negligent treatment at VA medical center is denied. 

The claim for accrued benefits based on entitlement to a special monthly pension is denied.


REMAND

Regarding the Veteran's cause of death, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In this case, the appellant argues that the Veteran's cause of death should be service connected on multiple bases.  First, she alleges that pneumonia, which was listed as a primary cause of death on the death certificate, was ultimately the result of error in the eye surgery conducted by VA in 2004.  She testified that the Veteran lost vision after the eye surgery.  Then because his vision was bad, he fell.  But for that fall, he would not have gone to the hospital and contracted pneumonia that was later found to be a primary cause of his death.  T. page 7.  The Board acknowledges that an April 2006 VA opinion of record has already found that there was no negligence on the part of VA regarding the Veteran's eye surgery.  However, as the chain of events described by the appellant includes the allegation that the Veteran developed pneumonia, a primary cause of death, in the hospital, the hospital records must be reviewed before a determination regarding cause of death can be made.  

Additionally, the appellant alleges that the Veteran's death may have been directly related to service as he may have been exposed to a chemical agent as a mechanic in service that led to his pneumonia and/or chronic obstructive lung disease.  T. page 8.  The Veteran's DD-214 indicates that he received a mechanic badge with a bar.  As there are outstanding treatment records which may indicate the etiology of the causes of his death, including exposure to a chemical agent, further development should be done. 

Specifically, in a June 2007 written statement in support of the Veteran's claim prior to his death, the appellant listed several private treatment facilities that have records pertinent to his disabilities at that time as well as the name of his primary care physician.  Additionally, at the appellant's hearing before the Board, she indicated that the Veteran had been treated at a nursing home as well as a hospital following his fall.  T. page 7.  She should be provided with the appropriate authorization and consent forms for the request the relevant private treatment records. 

Next, a May 2007 VA computer printout, contains an indication that that the Veteran was in receipt of Social Security Administration disability benefits.  Under 38 U.S.C.A. § 5103A(c)(3), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  In this case, the record does not indicate whether the SSA benefits were awarded due to the immediate causes of death including chronic obstructive lung disease or pneumonia; however, the Board finds that the records may shed light on the cause of the Veteran's death.  

A copy of any Social Security Administration award decision and records underlying that decision have not been obtained.  See Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  These records are necessary for review before a decision may be made regarding his claims and an attempt to obtain these records should be undertaken.

Finally, the appellant should be provided with corrected VCAA notice that meets the requirements for DIC benefits claims.  In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.   Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Board acknowledges that the appellant was issued a letter in May 2011 that indicated that the Veteran was not service connected for chronic obstructive lung disease during his lifetime; however, the letter should have included notice that the Veteran was not service connected for any disability, including pneumonia, during his lifetime. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant corrected VCAA notice in compliance with Hupp.  

2.  Obtain a copy of any Social Security Administration decision regarding disability benefits for the Veteran.  All the medical treatment records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.

3.  Send the appellant the appropriate authorization and consent form for the request of any private treatment records related to the events leading up to the Veteran's death or the Veteran's causes of death including chronic obstructive lung disease and pneumonia.  In particular, request that she complete authorization and consent forms for R.M.L. Specialty Hospital, Pavilion of Forest Park, MacNeal Hospital, Kindred Hospital Chicago Northlake, and Dr. Strnad.  Upon receipt of her completed authorization and consent forms, request the appropriate records.  Any negative response should be noted. 

4.  Obtain all outstanding outpatient VA treatment records, as well as any in-patient VA hospital records, from the Hines VA medical center.  Any negative response should be included in the file. 

5.  Thereafter, the RO should re-adjudicate the issues on appeal, including whether the appellant is entitled to DIC benefits.  If any benefit sought remains denied, the appellant and her representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


